     Case 8:19-bk-11546-ES   Doc 134 Filed 01/24/20 Entered 01/24/20 13:34:13     Desc
                              Main Document     Page 1 of 8



      Ethan J. Brown (SBN 218814)
      ethan@bnsklaw.com
 1    Sara C. Colon (SBN 281514)
 2     sara@bnsklaw.com
      Rowennakete P. Barnes (SBN 302037)
 3    kete@bnsklaw.com
 4    BROWN NERI SMITH & KHAN LLP
      11601 Wilshire Boulevard, Suite 2080
 5    Los Angeles, California 90025
 6    T: (310) 593-9890
      F: (310) 593-9980
 7
      Attorneys for Rule 2004 Examinees
 8    Viken Chelebian and Christopher Lee
 9
                        UNITED STATES BANKRUPTCY COURT
10
             CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
11
12   In Re                                       8:19-bk-11546-ES
13   Joseph Ra,
                                                 [Hon. Erithe A. Smith]
14                Debtor.
                                                 Chapter 7
15
                                                 DECLARATION OF VIKEN
16                                               CHELEBIAN IN SUPPORT OF
                                                 OPPOSITION TO MOTION FOR
17                                               ORDER TO SHOW CAUSE WHY
                                                 DEBTOR/RULE 2004 DEPONENT
18                                               JOSEPH RA AND OTHER RULE
19                                               2004 DEPONENTS JON HEA RA,
                                                 CHISTOPHER LEE, VIKEN
20                                               CHELEBIAN AND DAVID
                                                 SPREEN SHOULD NOT BE
21                                               HELD IN CONTEMPT FOR
                                                 FAIING TO COMPLY WITH
22                                               THIS COURT’S ORDERS (ECF
                                                 NOS. 70, 83, 102, 108 AND 109)
23
                                                 [Filed concurrently: Memorandum in
24                                               opposition to motion; declaration of
                                                 Christopher Lee]
25
26
27
28

                                 CHELEBIAN DECLARATION
     Case 8:19-bk-11546-ES       Doc 134 Filed 01/24/20 Entered 01/24/20 13:34:13              Desc
                                  Main Document     Page 2 of 8



 1                        DECLARATION OF VIKEN CHELEBIAN
 2   I, Viken Chelebian, declare:
 3        1.       I am a proposed Rule 2004 Examinee in this matter. I am also the Vice
 4   President of Richie Litigation, P.C., who is a creditor in this action. I have personal
 5   knowledge of the facts set forth below, and if called upon to testify, I could and would
 6   competently testify thereto.
 7        2.       On or around June 18, 2019, I received a letter from Steven Grubner, who
 8
     was then acting as counsel for creditor/adversary plaintiff O’Gara Coach Company, LLC
 9
     (“O’Gara Coach”). Mr. Grubner indicated that he intended to move for an order for a
10
     Rule 2004 Examination if I was not willing to voluntarily be examined. He indicated
11
     that the purpose of his examination was in representing his client O’Gara Coach.
12
          3.       Around that same time, I had retained Todd Fuson of David S. Kim &
13
     Associates, to represent me with respect to this bankruptcy proceeding.
14
          4.       Mr. Fuson sent a letter to Mr. Grubner on my behalf, indicating that I
15
     would not agree to a Rule 2004 examination. Mr. Grubner sent a response indicating that
16
17   he no longer would be pursuing the Rule 2004 examination.

18        5.       A few months later, I received a letter from now-Special Litigation

19   Counsel for the Chapter 7 Trustee, Thomas Polis, which said that he was writing on
20   behalf of his client O’Gara Coach Company, LLC, and intended on conducting a Rule
21   2004 examination on its behalf. A true and correct copy of that letter is attached to the
22   Motion for a Rule 2004 examination, as Docket Entry 69-5.
23        6.       I had indicated to Mr. Fuson that we should move for a protective order
24   regarding the proposed Rule 2004 examination, and he agreed that we would.
25        7.       No protective order was filed before November 13, but on that day, Mr.
26   Fuson wrote to Mr. Polis and indicated that I would not be producing documents or
27
     appearing for the examination the next day.
28

                                     CHELEBIAN DECLARATION

                                                   1
     Case 8:19-bk-11546-ES       Doc 134 Filed 01/24/20 Entered 01/24/20 13:34:13               Desc
                                  Main Document     Page 3 of 8



 1        8.       Throughout the next couple weeks, Mr. Fuson represented multiple times
 2   that he would be filing a motion for a protective order regarding the Rule 2004
 3   examination. I expect that he would and relied upon him to do so.
 4        9.       Throughout that same time Mr. Polis and Mr. Fuson agreed to reschedule
 5   the Rule 2004 examinations, and executed a stipulation indicating such. (DE 100.) That
 6
     stipulation specifically included a carve-out that the examinations would go forward,
 7
     subject to any legal challenges thereto. The purpose of that carve out, was to provide for
 8
     me to bring a motion for a protective order.
 9
          10.      On December 30, 2019, Mr. Fuson was informed that a motion for a
10
     protective order would be due in two days regarding my Rule 2004 examination. Mr.
11
     Fuson did not respond to that email.
12
          11.      On or around January 7, Mr. Fuson indicated that he had been out of the
13
     country for the past three weeks. No motion for a protective order was filed. That same
14
15   day, Mr. Fuson again emailed Mr. Polis and indicated that I would not be producing

16   documents or appearing for the Rule 2004 examination. No motion for a protective order

17   was ever filed.
18        12.      I expected Mr. Fuson to file a motion for a protective order as he indicated
19   he would numerous times. On January 22, because of his failures to represent me
20   adequately, I terminated his services. He responded promptly the following day to the
21   termination of services.
22        13.      I am the Vice President of Richie Litigation, P.C. I also helped form
23   Equity Tax Solutions. As Vice President of Richie Litigation, I have been involved in
24   Richie Litigation’s counseling of Debtor Joseph Ra, individually and as to the business
25
     entities Mr. Ra is associated with. I personally did not offer legal advice or act as an
26
     attorney, but only as an agent of Richie Litigation in assisting its counseling of Debtor
27
     Joseph Ra.
28

                                     CHELEBIAN DECLARATION

                                                    2
Case 8:19-bk-11546-ES   Doc 134 Filed 01/24/20 Entered 01/24/20 13:34:13   Desc
                         Main Document     Page 4 of 8
Case 8:19-bk-11546-ES   Doc 134 Filed 01/24/20 Entered 01/24/20 13:34:13   Desc
                         Main Document     Page 5 of 8




                        EXHIBIT A
     Case 8:19-bk-11546-ES       Doc 134 Filed 01/24/20 Entered 01/24/20 13:34:13      Desc
                                  Main Document     Page 6 of 8



1    Ethan J. Brown (SBN 218814)
2
      ethan@bnsklaw.com
     Rowennakete P. Barnes (SBN 302037)
3     kete@bnsklaw.com
     James F. Warren IV (SBN309217)
4
      james@bnsklaw.com
5    BROWN NERI SMITH & KHAN, LLP
     11601 Wilshire Blvd., Ste. 2080
6    Los Angeles, CA 90025
     T: (310) 593-9590
7
     F: (310) 593-9980
8    Attorneys for Defendant/Cross-Complainant
     Darren Michael Richie
9

10                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
11
                       FOR THE COUNTY OF LOS ANGELES – CENTRAL
12

13

14
      O’GARA COACH COMPANY, LLC, a                    Case No.: BC683108
15    California limited liability company,
                                                      [Assigned to Hon. Rafael A. Ongkeko,
16                 Plaintiff,                         Dept. 73]
17    v.                                              DECLARATION OF VIKEN
                                                      CHELEBIAN IN SUPPORT OF
18    DARREN MICHAEL RICHIE, an individual;           DARREN RICHIE'S OPPOSITION
      and DOES 1-100, inclusive                       TO O'GARA COACH COMPANY,
19                                                    LLC'S ANTI-SLAPP MOTION
                   Defendants.
20
                                                      Date: May 17, 2018
21
                                                      Time: 8:30 a.m.
                                                      Dep’t: 73
22
      AND RELATED CROSS-COMPLAINT.                    RES ID: 180226292843
23

24

25

26

27

28




                                 DECLARATION OF VIKEN CHELEBIAN
     Case 8:19-bk-11546-ES        Doc 134 Filed 01/24/20 Entered 01/24/20 13:34:13                  Desc
                                   Main Document     Page 7 of 8



1    I, Viken Chelebian, hereby declare as follows:
2         1.        I am the over the age of 18. I have personal knowledge of the facts set forth
3    below, and if called upon to testify, I could and would competently testify thereto.
4         2.        I was the General Manager of O’Gara Coach Westlake. I was employed from
5    2013 through February of 2016. During my time with O’Gara Coach. I worked with
6    Defendant/Cross-Defendant Darren Richie.
7         3.        After Mr. Richie was terminated in February 2016, I heard Keith Kassan, Thomas
8    O’Gara, and Rich Laski make the following statements: (1) that Mr. Richie embezzled and
9    otherwise stole millions of dollars from O’Gara Coach Company, LLC; (2) that Mr. Richie
10   falsified DMV reports of sales at OGCC Westlake and Beverly Hills dealerships; (3) that Mr.
11   Richie took unauthorized private chart jet flights at OGCC’s expense; (4) that Mr. Richie stole
12   money from OGCC’s company bonus-pool; and (5) that Mr. Richie will be jailed for his criminal
13   conduct.
14        4.        I worked directly for Thomas O’Gara.
15        5.        I worked very closely with Keith Kassan.
16        6.        I was interviewed by Rich Laski who I knew to be hired directly by Thomas
17   O’Gara.
18        7.        Keith Kassan called my cell phone on or about March 2016 to communicate the
19   above.
20        8.        Rich Laski communicated the above to me in the conference room at O’Gara
21   Coach Westlake in February 2016.
22        9.        When I told Rich Laski that I was shocked about these allegations regarding Mr.
23   Richie, Rich Laski called Thomas O’Gara who yelled and cursed at me on the phone reiterating
24   the allegations.
25        10.       I declare under penalty of perjury under the laws of the State of California that the
26   foregoing is true and correct. Executed on this 7th day of May 2018, at Los Angeles, California.
27

28
                                           Viken Chelebian

                                                 1
                                   DECLARATION OF VIKEN CHELEBIAN
         Case 8:19-bk-11546-ES                    Doc 134 Filed 01/24/20 Entered 01/24/20 13:34:13                                      Desc
                                                   Main Document     Page 8 of 8



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
11601 Wilshire Blvd., Ste. 2080, Los Angeles, CA 90025

A true and correct copy of the foregoing document entitled (specify):,....,,....,,....,....,=-=-..,...,...,,.,.,....,.-=-=,...,,...,--,-------------­
DECLARATION OF VIKEN CHELEBIAN IN SUPPORT OF OPPOSITION TO MOTION FOR ORDER TO SHOW CAUSE WHY DEBTOR/RULE 2004
DEPONENT JOSEPH RA AND OTHER RULE 2004 DEPONENTS JON HEA RA, CHISTOPHER LEE, VIKEN CHELEBIAN AND DAVID SPREEN
SHOULD NOT BE HELD IN CONTEMPT FOR FAIING TO COMPLY WITH THIS COURT’S ORDERS (ECF NOS. 70, 83, 102, 108 AND 109)
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
01/24/2020         , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Thomas J. Polis; tom@polis-law.com
  Michael G. Spector; mgspector@aol.com



                                                                                       D Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) 01/24/2020           , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   U.S. Trustee
   United States Trustee (SA)
   411 W. Fourth St., Ste. 7160, Santa Ana, CA 92701-4593

                                                                                       D Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 01/24/2020          , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Hon. Erithe A. Smith (via overnight mail)
 United States Bankruptcy Court, Central District of California
 Ronald Regan Federal Building and Courthouse
 411 West Fourth Street, Suite 5040, Courtroom SA , Santa Ana, CA 92701-4593
                                                                                       D Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/24/2020         Rowennakete P. Barnes                                                       /s/ Rowennakete P. Barnes
 Date                      Printed Name                                                         Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF .SERVICE
